DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On Page 2 line 27, “acvtivity” should read --activity--.
On Page 2 line 28, “circlulation” should read --circulation--.
On Page 16, line 22, “initial pressure pressure” should read --initial pressure--.
On Page 29, line 31, “zone pume” should read --zone pump--.
On Page 31, line 5, “fasterning” should read --fastening--.
On Page 32, line 3, “cicuitary” should read --circuitry--.
On Page 34 line 13, “receving” should read --receiving--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of less than 30 mmHg, and the claim also recites less than 20 mmHg, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards a non-tangible form of signal transmission (often referred to as “signals per se”), such as a propagating electrical or electromagnetic signal or carrier wave. A transitory signal, as recited in claim 14, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture, and is not composed of matter such that it would qualify as a composition of matter (MPEP 2106.03 subsection I).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 12, 14-15, 17,31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denson et al. (US 2016/0058654 A1).
Regarding claim 1, Denson discloses a method of controlling a compression device (compression device controller for use with a compression garment, Abstract), the compression device being configured to apply compression to a plurality of compression zones on a limb of a subject (compression garment contains three inflatable bladders 13a, 13b, and 13c, Figure 1 and Paragraph 0014), the compression zones each being a different distance from the torso of the subject (see Figure 1 in which inflatable bladders 13a, 13b, and 13c are positioned at different distances along the lower leg of user, therefore positioned at different distances from the torso of user), the method comprising: in a compression period, generating control signals to separately vary the pressure applied in each of the compression zones (a controller 5 having a processor 7 controls the position of each valve 25a, 25b, and 25c and thus controls the individual inflation of each respective inflatable bladder 13a, 13b, and 13c, Paragraph 0037 and 0041), such that for each adjacent pair of compression zones the pressure applied at a distal zone of the pair of compression zones is greater than or equal to the pressure applied at a proximal zone of the pair of compression zones (distal inflatable bladder 13a for the ankle should be at the highest pressure, the inflatable bladder 13b for the calf should be the next highest pressure, and the most proximal inflatable bladder 13c for the thigh should be the lowest pressure, Paragraph 0055), wherein in at least part of the compression period, the pressure in each of the compression zones is varied simultaneously (inflation phases of one or more of the inflatable bladders 13a, 13b, 13c overlap, Paragraph 0048, therefore the bladders are inflated simultaneously).
Regarding claim 3, Denson further discloses comprising generating control signals for a plurality of compression cycles, each compression cycle comprising a compression period followed by a relaxation period (controller 5 controls operation of compression garment 10 to perform one or more compression cycles, Paragraph 0035; A vent cycle is followed by the compression cycle, in which the pressure in each of the bladders is released, Paragraph 0035). 
	Regarding claim 4, Denson further discloses generating control signals to relax the pressure applied in each compression zone during the relaxation period (A vent cycle is followed by the compression cycle, in which the pressure in each of the bladders is released, Paragraph 0035).
Regarding claim 5, Denson teaches a method according to claim 1, wherein during the compression period, the pressure applied in each of the zones is gradually increased from a first pressure to a second pressure (valves 25a, 25b, 25c pressurize the inflatable bladders 13a, 13b, 13c to their respective therapeutic compression pressures for a predetermined amount of time, Paragraph 0043 and Figure 3); and compression of the distal zone of a pair of compression zones starts before the proximal zone of the pair of zones (See Figure 3 showing pressure profiles P1, P2, P3 for each respective bladder 13a, 13b, 13c; with compression of the distal bladder represented by P1 and compression of proximal bladder represented by P3, P1 showing a rise in pressure prior to P3, Paragraph 0046 and Figure 3).
Regarding claim 6, Denson further discloses wherein the compression pressure applied to each compression zone is repeatedly varied between a maximum value for that zone and a minimum value for each zone (see Figure 3 showing the pressure profiles P1, P2, and P3 for a single compression cycle of the three inflatable bladders 13a, 13b, 13c, showing each bladder varying from an initial pressure value to its respective maximum valve, Paragraph 0046).  
Regarding claim 8, Denson further teaches wherein the difference between the maximum value and the minimum value for a zone is less than 30mmHg and preferably less than 20mmHg (see Figure 3 showing the pressure profiles P1, P2, and P3 for a single compression cycle of the three inflatable bladders 13a, 13b, 13c, with the maximum pressure for bladder 13c (shown by P3) being 30 mmHg, and the minimum pressure being just above 0 mmHg, therefore the difference between the maximum and minimum pressure value for that particular compression zone/bladder is less than 30 mmHg)).
Regarding claim 12, Denson a compression device configured to apply compression to a plurality of compression zones on a limb of a subject (compression garment contains three inflatable bladders 13a, 13b, and 13c, Figure 1 and Paragraph 0014), the compression zones each being a different distance from the torso of the subject (see Figure 1 in which inflatable bladders 13a, 13b, and 13c are positioned at different distances along the lower leg of user, therefore positioned at different distances from the torso of user), the compression device comprising a controller (controller 5, Figure 2) configured to generate control signals to separately vary the pressure applied in each of the compression zones in a compression period (the controller 5 having a processor 7 controls the position of each valve 25a, 25b, and 25c and thus controls the individual inflation of each respective inflatable bladder 13a, 13b, and 13c, Paragraph 0037 and 0041), such that for each adjacent pair of compression zones the pressure applied at a distal zone of the pair of compression zones is greater than or equal to the pressure applied at a proximal zone of the pair of compression zones (inflatable bladder 13a for the ankle should be at the highest pressure, the inflatable bladder 13b for the calf should be the next highest pressure, and the inflatable bladder 13c for the thigh should be the lowest pressure, Paragraph 0055), wherein in at least part of the compression period, the pressure in each of the compression zones is varied simultaneously (inflation phases of one or more of the inflatable bladders 13a, 13b, 13c overlap, Paragraph 0048, therefore the bladders are inflated simultaneously). 
Regarding claim 14, Denson discloses a computer readable carrier medium (computer readable storage medium 33, Paragraph 0034) carrying instructions which are executable by a controller of a compression device to cause the device to operate according to the method of claim 1 (computer executable instructions embodied on a non-transitory, computer readable storage medium 33, the computer executable instructions including instructions for causing the one or more processors to control operation of the compression garment 10, Paragraph 0034).
	Regarding claim 15, Denson discloses a method of enhancing blood and / or lymph flow in a limb of a subject (the cyclic inflation of compression garment enhances blood circulation and decreases the likelihood of deep vein thrombosis, Paragraph 0002), the method comprising applying a compression device configured to apply compression to a plurality of compression zones to a limb of a subject and controlling the compression device according to the method of claim 1 (Abstract and Figure 1). 
	Regarding claim 17, Denson discloses a method according to claim 15, and further discloses applying a compression sleeve to the limb of the subject under the compression device (compression garment 10 is a thigh-length sleeve positionable around the leg of a wearer, with the distal bladder 13a positionable around the wearer's ankle, the intermediate bladder 13b positionable around the wearer's calf, and the proximal bladder 13c positionable around the wearer's thigh, Paragraph 0036). 
Regarding claim 31, Denson discloses a compression device according to claim 12, with Denson further disclosing the controller (controller 5, Figure 2) being further configured to: generate control signals for a plurality of compression cycles, each compression cycle comprising a compression period followed by a relaxation period (controller 5 controls operation of compression garment 10 to perform one or more compression cycles, Paragraph 0035; A vent cycle is followed by the compression cycle, in which the pressure in each of the bladders is released, Paragraph 0035).   
Regarding claim 32, Denson discloses a compression device according to claim 31, the controller (controller 5, Figure 2) being further configured to: generate control signals to relax the pressure applied in each compression zone during the relaxation period (A vent cycle is followed by the compression cycle, in which the pressure in each of the bladders is released, Paragraph 0035).
Regarding claim 33, Denson discloses a compression device according to claim 12, the controller (controller 5, Figure 2) being further configured to: generate control signals such that during compression period, the pressure applied in each of the zones is gradually increased from a first pressure to a second pressure (valves 25a, 25b, 25c pressurize the inflatable bladders 13a, 13b, 13c to their respective therapeutic compression pressures for a predetermined amount of time, Paragraph 0043 and Figure 3); and compression of the distal zone of a pair of compression zones starts before the proximal zone of the pair of zones (See Figure 3 showing pressure profiles P1, P2, P3 for each respective bladder 13a, 13b, 13c; with compression of the distal bladder represented by P1 and compression of proximal bladder represented by P3, P1 showing a rise in pressure prior to P3, Paragraph 0046 and Figure 3).
Regarding claim 34,  Denson discloses a compression device according to claim 12, further disclosing the controller (controller 5, Figure 2) being further configured to: generate control signals (the controller 5 having a processor 7 controls the position of each valve 25a, 25b, and 25c and thus controls the individual inflation of each respective inflatable bladder 13a, 13b, and 13c, Paragraph 0037 and 0041) such that the compression pressure applied to each compression zone is repeatedly varied between a maximum value for that zone and a minimum value for each zone (see Figure 3 showing the pressure profiles P1, P2, and P3 for a single compression cycle of the three inflatable bladders 13a, 13b, 13c, showing each bladder varying from an initial pressure value to its respective maximum valve, Paragraph 0046).  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Denson et al. (US 2016/0058654 A1) as applied to claim 6 above.
Regarding claim 7, Denson discloses a method according to claim 6, but does not specifically state wherein, the maximum value for the proximal zone of the pair of zones is substantially equal to the minimum value for the distal zone of the pair of zones.
However, Denson discloses the distal bladder 13a for the ankle should be at the highest pressure, and the proximal bladder 13c for the thigh should be the lowest pressure (Paragraph 0055). Therefore, it would have been obvious at the time of invention to have the maximum value for the proximal zone being substantially equal to the minimum value of the distal zone, as this would be well within the purview of a design choice. By having this configuration, one skilled in the art would recognize the added benefit of providing a gradual pressure change (rather than an abrupt change) at around the transition regions between high pressure zone and low pressure zone.  
Claims 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Denson et al. (US 2016/0058654 A1) in view of Nardi et al. (US 2010/0010405 A1). 
Regarding claim 9, Denson discloses a method according to claim 1, but is silent on further comprising sending a synchronization signal to a second compression device.
However, Nardi teaches an analogous compression device that applies compressive forces to three distinct regions on the user’s leg (Abstract and Figure 10) that further comprises synchronizing a second compression device (control system 201 can be used to synchronize two or more compression devices on different limbs of a user, enabling communication between the multiple compressive devices, Paragraph 0053).
Therefore, it would have been obvious at the time of invention to modify Denson’s compression device to include the addition of a second compression device and the synchronization between the pair of devices, as taught by Nardi, as this would allow the user to receive compressive therapy on both limbs rather than just one. 
	Regarding claim 10, Denson in view of Nardi teach a method according to claim 9, with Nardi further teaching wherein the synchronization signal is an infrared signal or a wireless network signal (control system 201 can include wireless (RF) transmitters to allow communication between the two or more compressive devices, Paragraph 0053).
	Regarding claim 11, Denson in view of Nardi teach a method according to claim 9, with Nardi further teaching wherein the synchronization signal comprises an indication of a compression pattern (the compression devices can be applied to different limbs for compressing the limbs alternatively or concurrently or in some other synchronized manner, the integrated control system operates the device sequentially through a series of cycles, each of which include a compress stage followed by a relax stage, Paragraphs 0053-0055).
	Regarding claim 13, Denson discloses a compression device according to claim 12, with Nardi further teaching a communication module configured to send a synchronization signal to a second compression device, receive a synchronization signal from a second compression device, or combinations thereof (electronics 211 of control system 201 communicate with one or more other compressive devices via electronics 239, Paragraph 0046).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Denson et al. (US 2016/0058654 A1) in view of Johnson et al. (US 2017/0312165 A1). 
Regarding claim 16, Denson discloses a method comprising applying a compression device configured to apply compression to a plurality of compression zones to a limb of a subject (compression garment contains three inflatable bladders 13a, 13b, and 13c, Figure 1 and Paragraph 0014) and controlling the compression device according to the method of claim 1, but does not specifically disclose the device being used for aiding recovery from physical exertion in a subject.
However, Johnson teaches an analogous compression device configured to apply compression to a plurality of compression zones to a limb of a subject (Abstract and Figure 3A), further teaching the device being used to provide sports or activity related recovery therapy (Paragraph 0191 and Paragraph 0222). 
Therefore, it would have been obvious at the time of invention that Denson’s compression device could be used to aid recovery from physical exertion, as taught by Johnson, as compression therapy or providing massage-like effects to a limb of a user is a well-known form of aiding muscle recovery from physical exertion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose compression devices configured to selectively apply compressive forces on a subject’s limb through a plurality of compressive zones:  Malhi et al. (US 9,872,812 B2), Bock (US 8,506,507 B2), Mansur, Jr. et al. (US 2014/0276294 A1), and Ramakrishna et al. (US 2016/0361224 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785